Exhibit 10.42

Dear Deborah,

The Purpose of this letter is to formally memorialize our offer of employment to
you with 155 East Tropicana, LLC (hereafter “Employer”) for the position of
Senior Vice President of Finance of Hooters Casino Hotel in Las Vegas, Nevada.
You asked that we memorialize the terms of the offer of employment in writing
and as a result, the terms are contained herein.

1.                           Position: Senior Vice President of Finance

2.                           Base Salary: $150,000.00 gross salary annually.
Your salary levels will be reviewed and adjusted on an annual basis consistent
with performance, and the Boards direction for the Executive Team.  Obviously,
if employment is terminated for cause, you will be paid through the last day
worked prior termination. Conversely, if the employment is terminated at any
time without cause, you will receive Separation Pay as outlined herein; however,
if you quit at any time, compensation will only be paid through the last day of
employment.

3.                           Employment Date: Employment will commence on or
about Tuesday, February 1, 2005.

4.                           Employment: Under Nevada law, you will be
considered an employee “at will”. Hopefully this will be a long and mutually
beneficial relationship between you and 155 East Tropicana, LLC.

5.                           Termination Without Cause: If at any time during
the course of your employment the Employer chooses to terminate your employment,
without cause, then you will continue to receive for six (6) months after said
termination, without cause, your monthly gross salary and benefits as Separation
Pay.

6.                           Bonus: A bonus of $50,000 will be paid upon the
successful completion of the funding of the Bond Offering through Jeffries.
However if you quit prior to your one year anniversary this bonus must be repaid
to the Company. It also is anticipated that the Employer will create a bonus
program to commence at the opening of the Hooters Casino Hotel. At that time,
you will be eligible to participate in the bonus program to be paid each fiscal
year in addition to your annual gross salary. It is anticipated, depending on
performance standards set by the Board of Directors, that your bonus would be
anywhere between zero and approximately $50,000 on an annual basis.

7.                           Employee Benefits: You will receive all standard
that are currently offered to San Remo executives subject to standard
eligibility requirements, waiting periods, etc. Currently this will include
medical, dental, and vision insurance coverage at no premium cost to you,
similar coverage for your spouse at subsidized rates, life insurance of
$280,000, and flexible vacation time within our policy guidelines. You are also
eligible to participate in the 401K and Section 125 Plans if you choose.


--------------------------------------------------------------------------------


Once 155 takes over operations of the Casino Hotel, you will be offered a
similar benefit package consistent with other executives. Until you are eligible
to participate in the benefits offered as described above, you shall receive
additional funds to reimburse any COBRA expenses you may have, but not exceed
$500.00 per month.

8.                           Eastern and Western Hotel Corporation. As you know,
the 155 E. Tropicana LLC is currently not operating the property. The Tenant,
Eastern and Western Hotel Corporation, has the responsibility of your employment
up to the time when Hooters Casino Hotel is licensed by the Nevada Gaming
Commission. Until 155 E. Tropicana LLC takes over the property, and you will be
an employee of Eastern and Western Hotel Corporation and you will be compensated
by Tenant. 155 E. Tropicana LLC agrees to assume the terms of this agreement
once it is licensed to do be in operation by the Nevada Gaming Commission.

9.                           Immediate Superior:  Your immediate superior will
be Michael Hessling, of Eastern and Western Hotel Corporation, until further
notice. Once 155 E. Tropicana LLC is licensed it is anticipated that you will
also have an additional reporting relationship to Bruce Clark, CFO for 155.

I trust that you will find the foregoing acceptable and we look forward to
working with you in the future. I would ask that your acknowledge receipt of the
terms contained herein in the space provided below.

155 EAST TROPICANA, LLC

 

EASTERN & WESTERN HOTEL CORP.

 

 

A Nevada corporation,

 

 

 

 

 

 

/s/ Neil G. Kiefer

 

/s/ Michael J. Hessling

Neil G. Kiefer, CEO

 

Michael Hessling, Executive Vice President

I, Deborah Pierce, have reviewed, understand and agree to the terms and
conditions set forth in this letter relative to my employment with Eastern and
Western Hotel Corp., and 155 East Tropicana, LLC.

Dated:

 

February 1, 2005

 

 

 

 

 

/s/ Deborah J. Pierce

 

 

Deborah Pierce

 


--------------------------------------------------------------------------------